UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 26, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 1 – 9482 HANCOCK FABRICS, INC. (Exact name of registrant as specified in its charter) Delaware 64-0740905 (State or other jurisdiction (I.R.S. Employer of incorporation or organization ) Identification No.) One Fashion Way, Baldwyn, MS (Address of principal executive offices) (Zip Code) (662) 365-6000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ]Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [X] No [ ] As of September 2, 2014, there were 21,614,941 shares of Hancock Fabrics, Inc. $.01 par value common stock outstanding. 2 Table of Contents Hancock Fabrics, Inc., INDEX TO FORM 10-Q Part I. Financial Information Page Item 1. Condensed Financial Statements (unaudited) Consolidated Balance Sheets as of July 26, 2014, July 27, 2013, and January 25, 2014 4 Consolidated Statements of Operations and Comprehensive Loss for the Thirteen and Twenty-six Weeks Ended July 26, 2014 and July 27, 2013 5 Consolidated Statement of Shareholders’ Equity (Deficit) for the Twenty-six Weeks Ended July 26, 2014 6 Consolidated Statements of Cash Flows for the Twenty-six Weeks Ended July 26, 2014 and July 27, 2013 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risks 22 Item 4. Controls and Procedures 22 Part II. Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 3 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS HANCOCK FABRICS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) July 26, July 27, January 25, (in thousands, except for share amounts) 2014 Assets Current assets: Cash and cash equivalents $ 2,373 $ 2,163 $ 1,806 Receivables, less allowance for doubtful accounts 3,770 3,693 5,259 Inventories, net 113,883 108,174 107,180 Prepaid expenses 2,767 2,902 2,107 Total current assets 122,793 116,932 116,352 Property and equipment, net 33,283 33,099 33,409 Goodwill 2,880 2,880 2,880 Other assets 1,964 2,500 2,431 Total assets $ 160,920 $ 155,411 $ 155,072 Liabilities and Shareholders' Equity (Deficit) Current liabilities: Accounts payable $ 20,689 $ 23,358 $ 20,466 Accrued liabilities 13,017 13,488 13,742 Total current liabilities 33,706 36,846 34,208 Long-term debt obligations, net 90,226 75,041 78,691 Capital lease obligations 2,506 2,697 2,605 Postretirement benefits other than pensions 2,817 2,375 2,728 Pension and SERP liabilities 26,296 33,031 28,407 Other liabilities 5,440 5,484 5,351 Total liabilities 160,991 155,474 151,990 Commitments and contingencies Shareholders' equity (deficit): Common stock, $.01 par value; 80,000,000 shares authorized; 35,034,848, 34,926,325 and 35,116,436 issued and 21,556,541, 21,488,940 and 21,641,004 outstanding, respectively 350 350 351 Additional paid-in capital 91,706 90,996 91,360 Retained earnings 90,712 93,333 94,484 Treasury stock, at cost, 13,478,307, 13,437,385 and 13,475,432 shares held, respectively ) ) ) Accumulated other comprehensive loss ) ) ) Total shareholders' equity (deficit) ) ) 3,082 Total liabilities and shareholders' equity (deficit) $ 160,920 $ 155,411 $ 155,072 See accompanying notes to consolidated financial statements. From consolidated audited balance sheet included in our annual report on Form 10-K for the fiscal year ended January 25, 2014. 4 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) Thirteen Weeks Ended Twenty-six Weeks Ended July 26, July 27, July 26, July 27, (in thousands, except per share amounts) Net sales $ 59,317 $ 59,134 $ 122,311 $ 122,875 Cost of goods sold 32,838 32,593 67,397 67,357 Gross profit 26,479 26,541 54,914 55,518 Selling, general and administrative expenses 27,369 26,911 53,929 53,710 Depreciation and amortization 989 887 1,949 1,776 Operating (loss) income ) ) ) 32 Interest expense, net 1,442 1,369 2,808 3,125 Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Other comprehensive income Minimum pension, SERP and OPEB liabilities, net of taxes $0 138 139 277 278 Comprehensive loss $ ) $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted 20,913 20,466 20,897 20,453 See accompanying notes to consolidated financial statements. 5 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (DEFICIT) (unaudited) Accumulated Other Total Additional Comprehensive Shareholders' (in thousands, Common Stock Paid-in Retained Treasury Stock Income Equity except for number of shares) Shares Amount Capital Earnings Shares Amount (Loss) (Deficit) Balance January 25, 2014 35,116,436 $ 351 $ 91,360 $ 94,484 ) $ ) $ ) $ 3,082 Net loss ) ) Minimum pension, SERP and OPEB liabilities, net of taxes of $0 277 277 Issuance of restricted stock 12,000 - Cancellation of restricted stock ) (1 ) 1 - Vesting of restricted stock units 11,574 Stock-based compensation 345 345 Purchase of treasury stock ) (3 ) (3 ) Balance July 26, 2014 35,034,848 $ 350 $ 91,706 $ 90,712 ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 6 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Twenty-six Weeks Ended July 26, July 27, (in thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flows used in operating activities Depreciation and amortization, including cost of goods sold 2,365 2,389 Amortization of deferred loan costs 356 361 Amortization of discount on notes - 379 Stock-based compensation 345 276 Inventory valuation reserve 124 576 Other 103 114 Change in assets and liabilities: Receivables and prepaid expenses 829 ) Inventories ) ) Other assets 52 ) Accounts payable 223 4,656 Accrued liabilities ) ) Postretirement benefits other than pensions ) ) Pension and SERP liabilities ) ) Other liabilities 99 ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from the disposition of property and equipment 86 13 Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings on revolving credit facility 11,535 5,288 Other ) ) Net cash provided by financing activities 11,446 5,199 Increase (decrease) in cash and cash equivalents 567 ) Cash and cash equivalents: Beginning of period 1,806 4,062 End of period $ 2,373 $ 2,163 Supplemental disclosures: Cash paid during the period for: Interest $ 2,661 $ 2,770 Contributions to the defined benefit pension plan $ 2,350 $ 2,350 Income taxes - - Non-cash activities: Noncash change in funded status of benefit plans 277 278 See accompanying notes to consolidated financial statements. 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Hancock Fabrics, Inc. is a specialty retailer committed to nurturing creativity through a complete selection of fashion and home decorating textiles, crafts, sewing accessories, needlecraft supplies and sewing machines. As of July 26, 2014, Hancock operated 260 stores in 37 states and an internet store under the domain name hancockfabrics.com. Hancock conducts business in one operating business segment. References herein to “Hancock,” the “Company,” “Registrant,” “we,” “our” or “us” refer to Hancock Fabrics, Inc. and its subsidiaries unless the context specifically indicates otherwise. References herein to second quarter 2014 and second quarter 2013 are for the 13 week periods ended July 26, 2014 and July 27, 2013, respectively. References to twenty-six weeks 2014, first half 2014 or 2014, and twenty-six weeks 2013, first half 2013 or 2013 are for the 26 week periods ended July 26, 2014 and July 27, 2013, respectively. Basis of Presentation We maintain our financial records on a 52-53 week fiscal year ending on the last Saturday in January with each new fiscal year commencing on the Sunday thereafter. All quarters consist of 13 weeks except for one 14 week period in 53 week years. The accompanying unaudited Consolidated Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and accompanying notes in our Annual Report on Form10-K for the year ended January 25, 2014 filed with the U.S.Securities and Exchange Commission (“SEC”) on April 25, 2014. The accompanying (a)consolidated balance sheet as of January 25, 2014, has been derived from audited financial statements, and (b)the unaudited consolidated interim financial statements have been prepared pursuant to SEC Rule10-01 of RegulationS-X. Accordingly, certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) have been condensed or omitted pursuant to those rules and regulations from the interim financial statements, although we believe that the disclosures made are adequate to make the information not misleading. The unaudited results of operations for the interim periods shown in these financial statements are not necessarily indicative of operating results for the entire year. In the opinion of management, the accompanying unaudited Consolidated Financial Statements recognize all adjustments of a normal recurring nature considered necessary to fairly state our consolidated financial position as of July 26, 2014 and July 27, 2013, and our consolidated results of operations and cash flows for the twenty-six weeks ended July 26, 2014, and July 27, 2013. The unaudited Consolidated Financial Statements have been prepared in accordance with GAAP applicable to a going concern. Except as otherwise disclosed, these principles assume that assets will be realized and liabilities will be discharged in the ordinary course of business. 8 NOTE 2 – EMPLOYEE BENEFIT PLANS Retirement Plans. The following summarizes the net periodic benefit cost for Hancock’s defined benefit pension retirement plan and its postretirement health care benefit plan for the thirteen and twenty-six weeks ended July 26, 2014 and July 27, 2013 (in thousands): Retirement Plan Postretirement Benefit Plan Retirement Plan Postretirement Benefit Plan Thirteen Weeks Ended Twenty-six Weeks Ended July 26, July 27, July 26, July 27, July 26, July 27, July 26, July 27, Service costs $ 149 $ 153 $ 13 $ 17 $ 298 $ 306 $ 26 $ 35 Interest cost 1,022 1,009 33 28 2,044 2,017 66 56 Expected return on assets ) ) - - ) ) 0 - Amortization of prior service costs - - ) ) 0 - ) ) Recognized net actuarial (gain) loss 339 367 ) ) 678 734 ) ) Net periodic benefit cost (gain) $ 477 $ 519 $ ) $ ) $ 954 $ 1,037 $ ) $ ) At July 26, 2014, the fair value of the assets held by the pension plan was $65.1 million reflecting a $1.1 million increase from January 25, 2014. Cash contributions to the pension plan of $2.4 million during the twenty-six weeks ended July 26, 2014 are included in that increase. Service costs consist of administrative expenses paid out of the pension trust. NOTE 3 – EARNINGS (LOSS) PER SHARE Earnings (loss) per share is presented for basic and diluted earnings per share. Basic earnings per share excludes dilution and is computed by dividing income available to holders of common stock by the weighted-average number of common shares outstanding for the period. Diluted earnings (loss) per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings (loss) of the Company. As of July 26, 2014, there were outstanding warrants for 9,838,000 shares with an exercise price of $0.59, which will expire on November 20, 2019. In addition, there were stock options for 1,515,324 shares with a weighted average exercise price of $0.91, and approximately 818,700 restricted stock units and restricted shares. Each of these would be included in the computation as common stock equivalents for diluted earnings (loss) per share, if the impact was not anti-dilutive. 9 COMPUTATION OF LOSS PER SHARE (in thousands, except for share and Thirteen Weeks Ended Twenty-six Weeks Ended per share amounts) July 26, July 27, July 26, July 27, Basic and diluted loss per share: Net loss $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding during period Basic and diluted loss per share $ ) $ ) $ ) $ ) Using the Treasury Stock method, the number of shares excluded from the diluted loss per share calculation totaled approximately 12.2 and 15.3 million for the second quarters and 12.5 and 15.3 million for the twenty-six weeks of 2014 and 2013, respectively. NOTE 4 – LONG-TERM DEBT OBLIGATIONS On November 15, 2012, the Company entered into an amended and restated loan and security agreement with its direct and indirect subsidiaries, General Electric Capital Corporation, as working capital agent, GA Capital, LLC, as term loan agent, and the lenders party thereto, which expires on November 15, 2016. The amended and restated loan and security agreement amends and restates the Company’s loan and security agreement dated as of August 1, 2008, and provides senior secured financing of $115 million, consisting of (a) an up to $100 million revolving credit facility (the "Revolver"), which includes a letter of credit sub-facility of up to $20.0 million, and (b) an up to $15.0 million term loan facility (the "Term Loan"). The level of borrowings available is subject to a borrowing base computation, as defined in the amended and restated loan and security agreement, which includes credit card receivables, inventory, and real property. Principal amounts outstanding under both the Revolver and the Term Loan bear interest at a rate equal to, at the option of the borrowers, either (a) a London Interbank Offered Rate (“LIBOR”) determined by reference to the offered rate for deposits in dollars for the interest period relevant to such borrowing (the “Eurodollar Rate”), or (b) a prime rate, in each case plus an applicable margin and adjusted for certain additional costs and fees. The applicable margin for borrowings under the Revolver is 2.50% with respect to the Eurodollar Rate and 1.50% with respect to the prime rate loans and under the Term Loan is 10.0% with respect to the Eurodollar Rate and 9.0 % with respect to the prime rate loans. The Revolver and Term Loan are collateralized by a fully perfected first priority security interest in all of the existing and after acquired real and personal tangible and intangible assets of the Company. As of July 26, 2014, the Company had outstanding borrowings under the Revolver of $67.0 million and $15.0 million under the Term Loan, and amounts available to borrow of $10.5 million. At July 26, 2014, Hancock had commitments under the above credit facility of $1.5 million, under documentary letters of credit, which support purchase orders for merchandise. Hancock also has standby letters of credit to guarantee payment of potential insurance claims and freight charges. These letters of credit amounted to $4.9 million as of July 26, 2014. 10 On November 20, 2012, the Company exchanged approximately $16.4 million aggregate principal amount of the Company’s outstanding $21.6 million of Floating Rate Series A Secured Notes (the “Existing Notes”) originally issued pursuant to an Indenture dated as of June 17, 2008 (the “2008 Indenture”) between the Company and Deutsche Bank National Trust Company (“DBNTC”), as trustee thereunder, for (a) the Company’s Floating Rate Series A Secured Notes Due 2017 in an aggregate principal amount of approximately $8.2 million (the “New Notes”) issued pursuant to an indenture dated as of November 20, 2012 between the Company and DBNTC, as trustee thereunder (the “New Indenture”), and (b) cash consideration in the aggregate amount of approximately $8.2 million. After completion of the exchange, approximately $5.1 million aggregate principal amount of Existing Notes remained outstanding. On January 31, 2013, the Company retired the remaining $5.1 million of Existing Notes outstanding, with funds from the Revolver, and wrote off the related unamortized discount of $379,000. The New Notes bear interest at a variable rate, adjusted quarterly, equal to a LIBOR rate plus 12% per annum until maturity on November 20, 2017. The New Notes and the related guarantees provided by certain subsidiaries of the Company are secured by a lien on substantially all of the Company’s and the subsidiary guarantors’ assets, in each case, subject to certain prior liens and other exceptions, but the New Notes are subordinated in right of payment in certain circumstances to all of the Company’s existing and future senior indebtedness, including the Company’s Amended and Restated Loan and Security Agreement, dated as of November 15, 2012. As of July 26, 2014, the Company had an outstanding balance of $8.2 million on the New Notes. NOTE 5 – SUBSEQUENT EVENTS On August 4, 2014, the Company announced that the Board of Directors had determined not to seek stockholder approval at the August 15, 2014 shareholders’ meeting for the reverse stock split transaction contemplated by the Company’s Schedule 14A filed with the SEC on July 8, 2014. Management has evaluated subsequent events through the date of this Quarterly Report and is not aware of any additional subsequent events that required adjustment or disclosure in connection with the financial statements for the period ended July 26, 2014. ITEM 2 . MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the consolidated financial statements as of and for the thirteen and twenty-six weeks ended July 26, 2014, including the notes to those statements, appearing elsewhere in this report. We also suggest that management’s discussion and analysis appearing in this report be read in conjunction with the management’s discussion and analysis and consolidated financial statements included in our Annual Report on Form 10-K for the fiscal year ended January 25, 2014. Our fiscal year ends on the last Saturday in January and refers to the calendar year ended immediately prior to such date, which contained the substantial majority of the fiscal period (e.g., “fiscal 2013” or “2013” refers to the fiscal year ended January25, 2014). Fiscal years consist of 52weeks, comprised of four 13-week fiscal quarters, unless noted otherwise. References herein to second quarter 2014 and second quarter 2013 are for the 13 week periods ended July 26, 2014 and July 27, 2013, respectively. References to twenty-six weeks 2014, first half 2014 or 2014, and twenty-six weeks 2013, first half 2013 or 2013 are for the 26 week periods ended July 26, 2014 and July 27, 2013, respectively. References herein to “Hancock,” the “Company,” “Registrant,” “we,” “our,” or “us” refer to Hancock Fabrics, Inc. and its subsidiaries unless the context specifically indicates otherwise. 11 Forward Looking Statements This Quarterly Report on Form 10-Q (“Quarterly Report”) contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the Exchange Act). Such statements are not historical facts and reflect our current views regarding matters such as operations and financial performance. In general, forward-looking statements are identified by such words or phrases as “anticipates,” “believes,” “approximates,” “estimates,” “expects,” “intends” or “plans” or the negative of those words or other terminology. Forward-looking statements involve inherent risks and uncertainties; our actual results could differ materially from those expressed in our forward-looking statements. The risks and uncertainties, either alone or in combination, that could cause our actual results to differ from those expressed in our forward-looking statements include, but are not limited to, the following: our business and operating results may be adversely affected by the general economic conditions and the ongoing slow economic recovery; intense competition and adverse discounting actions taken by competitors; our merchandising initiatives and marketing emphasis may not provide expected results; changes in customer demands and failure to manage inventory effectively could adversely affect our operating results; our inability to effectively implement our growth strategy and access funds for future growth may have an adverse effect on sales growth; our ability to attract and retain skilled people is important to our success; we have significant indebtedness and interest rate increases could negatively impact profitability; significant changes in discount rates, mortality rates, actual investment return on pension assets, changes in consumer demand or purchase patterns and other factors could affect our earnings, equity, and pension contributions in future periods; business matters encountered by our suppliers may adversely impact our ability to meet our customers’ needs; tightening of purchase terms by suppliers and their factories may have a negative impact on our business; we are vulnerable to risks associated with obtaining merchandise from foreign suppliers; transportation industry challenges and rising fuel costs may negatively impact our operating results; delays or interruptions in the flow of merchandise between our suppliers and/or our distribution center and our stores could adversely impact our operating results; changes in the labor market and in federal, state, or local regulations could have a negative impact on our business; taxing authorities could disagree with our tax treatment of certain deductions or transactions, resulting in unexpected tax assessments; our current cash resources might not be sufficient to meet our expected near-term cash needs; a disruption in our information systems would negatively impact our business; a failure to adequately maintain the security of confidential information could have an adverse effect on our business; failure to comply with various laws and regulations as well as litigation developments could adversely affect our business operations and financial performance; we may not be able to maintain or negotiate favorable lease terms for our retail stores; changes in accounting principles may have a negative impact on our reported results; our results may be adversely affected by serious disruptions or catastrophic events, including geo-political events and weather; changes in newspaper subscription rates may result in reduced exposure to our circular advertisement; unexpected or unfavorable consumer responses to our promotional or merchandising programs could materially adversely affect our sales, results of operations, cash flow and financial condition; and other risks and uncertainties that are discussed in our Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on April 25, 2014 under Item 1A. Risk Factors. Forward-looking statements speak only as of the date made, and neither Hancock nor its management undertakes any obligation to update or revise any forward-looking statement. Our Business Hancock Fabrics, Inc. is a specialty retailer committed to nurturing creativity through a complete selection of fashion and home decorating textiles, sewing accessories, needlecraft supplies and sewing machines. We are one of the largest fabric retailers in the United States, operating as of July 26, 2014, 260 stores in 37 states and an internet store under the domain name hancockfabrics.com. Our stores present a broad selection of fabrics and notions used in apparel sewing, home decorating and quilting projects. None of the information on the website referenced above is incorporated by reference into our reports filed with, or furnished to, the SEC. 12 Overview Financial Summary: ● Sales for the second quarter of 2014 were $59
